PER CURIAM.
Upon consideration of the parties’ responses to the Court’s order of July 12, 2006, the Court has determined that the formal issuance of the writ relates to enforcement of the order, and that the court’s failure to issue the writ therefore does not interfere with the finality of the order granting writ of mandamus. Cf. GEICO Financial Servs., Inc. v. Kramer, 575 So.2d 1345, 1347 (Fla. 4th DCA 1991). However, it is also the Court’s conclusion that the notice of appeal was not timely filed. The circuit court’s republication of its order granting writ of mandamus without any change in substance from the original final order did not accomplish the court’s apparent goal of providing an extension of time for seeking appellate review. See, e.g., Thermoplastic & Signs, Inc. v. Metropolitan Dade County, 746 So.2d 1140 (Fla. 3d DCA 2000). Accordingly, the appeal is hereby dismissed as untimely, without prejudice to the institution of appropriate proceedings under Florida Rule of Civil Procedure 1.540.
KAHN, BENTON, and LEWIS, JJ„ concur.